Citation Nr: 1145760	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter is on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the claim was originally characterized as one for only PTSD, the Board notes that he has also asserted that he is unemployable due to his service connected disabilities.  The Court of Appeals for Veterans Claims held that, if a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the issue has been recharacterized as indicated above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Specifically, in his February 2008 VA Form-9, the Veteran stated that he did not want to testify at a hearing before the Board.  However, in October 2008, he submitted a second VA Form-9 indicating that he wished to testify before a Veterans Law Judge at the local RO.  A veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. §§ 3.103 (2011).  Accordingly, he should be scheduled for a hearing before the Board at the RO facility in Montgomery, Alabama, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e). Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


